 

Exhibit 10.7

 

Radiant Logistics, Inc.

 

2012 Stock Option and Performance Award Plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan (the “Plan”) and
the Restricted Stock Award attached to this Restricted Stock Award Agreement,
hereby grants to the individual named below the right to receive the number of
shares of the Corporation’s Common Stock, also as is set forth below. The terms
of this Restricted Stock Award Agreement are subject to all of the provisions of
the Plan and the attached Restricted Stock Award, with such provisions being
incorporated herein by reference.

 

1. Date of Grant: _____________________       2. Name of Employee:
_____________________       3. Number of Shares: _____________________ shares of
Common Stock       4. Vesting of shares of Restricted Stock:

 

Vesting Date   No. of Shares Vested                        

 

The Employee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of, this Restricted Stock Award Agreement, the attached
Restricted Stock Award and the Plan, and that the terms thereof supersede any
and all other written or oral agreements between the Employee and the
Corporation regarding the subject matter contained herein.

 

Radiant Logistics, Inc.   Employee:       By:       Title:
                                     Date:   Date:        

 

 

 

 

RESTRICTED STOCK AWARD

 

THIS AGREEMENT made as of the grant date set forth in Section 1 of the
Restricted Stock Award Agreement to which this Agreement is attached (the “Date
of Grant”) between Radiant Logistics, Inc., a Delaware corporation (hereinafter
referred to as the “Corporation”), and the individual identified in Section 2 of
the Restricted Stock Award Agreement to which this Agreement is attached
(hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Corporation has adopted the Radiant Logistics, Inc. 2012 Stock
Option and Performance Award Plan (the “Plan”), providing for the grant of
restricted shares of Common Stock of the Corporation (“Restricted Stock”) to
Employees of the Corporation; and

 

WHEREAS, the Plan’s administrative committee (the “Committee”) has authorized
the grant of shares of Restricted Stock to the Employee on the date of this
Agreement, thereby allowing the Employee to acquire a proprietary interest in
the Corporation in order that the Employee will have a further incentive for
remaining with and increasing his or her efforts on behalf of the Corporation;
and

 

WHEREAS, this Agreement is prepared in conjunction with and under the terms of
the Plan, which are incorporated herein and made a part hereof by reference; and

 

WHEREAS, the Employee has accepted the grant of shares of Restricted Stock and
has agreed to the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          Grant of Award. The Corporation hereby grants to the Employee as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his services, an award of that number of
shares of Restricted Stock (as set forth in Item 3 of the attached Restricted
Stock Award Agreement) (the “Shares”) on the date hereof, subject to all of the
terms and conditions in this Agreement and the Plan.

 

2.          Shares Held in Escrow. Unless and until the Shares shall have vested
in the manner set forth in Sections 3 or 4 hereof, such Shares, although issued
in the name of the Employee, shall be held by the Secretary of the Corporation
as escrow agent (the “Escrow Agent”), and shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated. The
Corporation may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Shares or otherwise note on its
records such restrictions on transfer. The Shares shall be delivered by the
Escrow Agent to the Employee only after the restrictions on such Shares have
lapsed pursuant to Section 3 and 4 hereof, and all other terms and conditions in
this Agreement have been satisfied.

 

- 2 -

 

 

3.          Restriction on Shares. Except as otherwise provided in this
Agreement, the restrictions on the Shares shall lapse in such amounts and upon
such dates as set forth in Item 4 of the Restricted Stock Award Agreement to
which this Agreement is attached.

 

4.          Committee Discretion to Accelerate Vesting. The Committee may
decide, in its absolute discretion, to accelerate the lapse of any restrictions
on the balance, or some lesser portion of the balance, of the Shares at any
time. If so accelerated, such restrictions shall be considered to have lapsed as
of the date specified by the Committee.

 

5.          Forfeiture. As of the date of termination of the Employee’s
employment with the Corporation [for any reason] [for any reason other than
[death or disability]], the Shares as to which the restrictions described in
Section 3, above, have not lapsed (either by satisfaction of such restrictions
or by action of the Committee pursuant to the provisions of Section 4) shall
thereupon be forfeited and automatically transferred to and reacquired by the
Corporation at no cost to the Corporation. [Furthermore, as of the date the
restrictions set forth in Section 3, above, have not lapsed because the
applicable performance goals established by the Committee were not met, the
Shares with respect to which such restrictions have not lapsed because such
performance goals were not met shall thereupon be forfeited and automatically
transferred to and reacquired by the Corporation at no cost to the Corporation.]
The Employee hereby appoints the Escrow Agent, with full power of substitution,
as the Employee’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Employee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such forfeited shares to the Corporation upon such termination of
employment [or other forfeiture of Shares]. [In the event of the Employee’s
termination of employment with the Corporation due to his [death or disability],
any and all remaining restrictions on the Shares set forth under Section 3
hereof shall immediately lapse.]

 

6.          Continuous Employment Required. The restrictions placed on Shares,
as described in Section 3 hereof, shall not lapse in accordance with any of the
provisions of this Agreement unless the Employee shall have been continuously
employed by the Corporation from the Date of Grant until the date such lapse
occurs.

 

7.          Withholding of Taxes. Notwithstanding anything in this Agreement to
the contrary, no certificate representing any Share or Shares may be released
from the escrow established pursuant to Section 2 of this Agreement unless and
until the Employee shall have delivered to the Corporation the minimum
statutorily required amount of any federal, state or local income or other taxes
which the Corporation may be required by law to withhold with respect to such
shares of Stock. Pursuant to such procedures as may be established by the
Committee in its discretion, the Employee may elect to satisfy any such income
tax withholding requirement by having the Corporation withhold Shares otherwise
deliverable to the Employee or by delivering to the Corporation previously
acquired shares of Common Stock provided that the Committee, in its discretion,
may disallow satisfaction of such withholding by the delivery or withholding of
any shares of Common Stock.

 

- 3 -

 

 

8.          After the Death of the Employee. Any delivery to be made to the
Employee under this Agreement shall, if the Employee is then deceased, be made
to the Employee’s designated beneficiary, or if no such beneficiary survives the
Employee, his estate. Any transferee must furnish the Corporation with (a)
written notice of his status as transferee, and (b) evidence satisfactory to the
Corporation to establish the validity of the transfer and compliance with any
laws or regulations pertaining to said transfer.

 

9.          Reservation of Shares. The Corporation shall at all times during the
term of this Agreement reserve and keep available such number of shares of the
Common Stock as will be sufficient to satisfy the requirements of this
Agreement. The Shares deliverable to the Employee may be either previously
authorized but unissued shares or issued shares which have been reaquired by the
Corporation.

 

10.          Registration. The Corporation shall, at any time, register or
qualify the Shares pursuant to the Securities Act of 1933, as amended.

 

11.          Approval of Counsel. The issuance and delivery of Shares pursuant
to the Plan shall be subject to approval by the Corporation’s counsel of all
legal matters in connection therewith, including, but not limited to, compliance
with the requirements of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and the requirements of any stock exchange or automated trading
medium upon which the Common Stock may then be listed or traded.

 

12.          Certificate Legend. In addition to any legends placed on the
certificates pursuant to Section 13 of this Agreement, and until the
restrictions on the Shares shall have lapsed, each certificate representing the
Shares shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Radiant Logistics, Inc.
2012 Stock Option and Performance Award Plan, and in a Restricted Stock Award
Agreement dated [DATE] and entered into by and between Radiant Logistics, Inc.
and [NAME OF EMPLOYEE]. A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the General Counsel of Radiant Logistics, Inc.”

 

13.          Resale of Common Stock, Etc. The Common Stock issued hereunder
shall bear the following (or similar) legend if required by counsel for the
Corporation:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE COMPANY, SUCH REGISTRATION IS NOT REQUIRED.

 

- 4 -

 

 

14.          Limitation of Action. The Employee and the Corporation each
acknowledges that every right of action accruing to him or it, as the case may
be, and arising out of or in connection with this Agreement against the
Corporation, on the one hand, or against the Employee, on the other hand, shall,
irrespective of the place where an action may be brought, cease and be barred by
the expiration of three years from the date of the act or omission in respect of
which such right of action arises.

 

15.          Notices. Each notice relating to this Agreement shall be in writing
and delivered in person, by recognized overnight carrier or by certified mail to
the proper address. All notices to the Corporation or the Committee shall be
addressed to them at 405 114th Street, SE, Third Floor, Bellevue, WA 98004,
Attn: General Counsel. All notices to the Employee shall be addressed to the
Employee or such other person or persons at the Employee’s address set forth in
the Corporation’s records. Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

 

16.          Benefits of Agreement. This Agreement shall inure to the benefit of
the Corporation, the Employee and their respective heirs, executors,
administrators, personal representatives, successors and assigns.

 

17.          Severability. In the event that any one or more provisions of this
Agreement shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

 

18.          Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of law. In the event that either party is compelled to
bring a claim related to this Agreement, to interpret or enforce the provisions
of the Agreement, to recover damages as a result of a breach of the Agreement,
or from any other cause (a “Claim”), such Claim must be processed in the manner
set forth below:

 

(i)          THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION,
EACH PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

 

(ii)          The arbitration shall be binding and conducted before a single
arbitrator in accordance with the then-current JAMS Arbitration Rules and
Procedures for Employment Disputes or the appropriate governing body, as
modified by the terms and conditions of this paragraph. Venue for any
arbitration pursuant to this Agreement will lie in Seattle, Washington. The
arbitrator will be selected by mutual agreement of the parties or, if the
parties cannot agree, then by striking from a list of arbitrators supplied by
JAMS or the appropriate governing body. The Corporation shall pay the
arbitrator’s fees and arbitration costs (recognizing that each side bears the
cost of its own deposition(s), witness, expert and attorneys’ fees and other
expenses as and to the same extent as if the matter were being heard in a court
of law). Upon the conclusion of the arbitration hearing, the arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator’s award is based. The award of the
arbitrator shall be final and binding. Judgment upon any award may be entered in
any court having jurisdiction thereof.

 

- 5 -

 

 

19.          Employment. Nothing contained in this Agreement shall be construed
as (a) a contract of employment between the Employee and the Corporation, (b) as
a right of the Employee to be continued in the employ of the Corporation, or (c)
as a limitation of the right of the Corporation to discharge the Employee at any
time, with or without cause (subject to any applicable employment agreement).

 

20.          Definitions. Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the same definitions as set forth in the Plan.

 

21.          Incorporation of Terms of Plan. This Agreement shall be interpreted
under, and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

 

[22.          No Section 83(b) Election. The Employee agrees that he will not
make an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor statutory provision, to include in his
gross income as of the Date of Grant the value of all of the Shares granted to
him pursuant to the terms of this Agreement.]

 

BY WAY OF EXECUTION OF THE RESTRICTED STOCK AWARD AGREEMENT TO WHICH THIS
AGREEMENT IS ATTACHED, the Corporation and the Employee (and each of their
heirs, successors and assigns) agree to be bound by each and every one of the
terms set forth in this Agreement.

 

- 6 -

 